Judge GREENE
concurring in part and dissenting in part.
I agree with the majority that the failure of the trial court to define “rape” for the jury was error. However, contrary to *82the majority, I believe the instructional error did have “a probable impact on the jury’s finding of guilt.” See State v. Odom, 307 N.C. 655, 661, 300 S.E.2d 375, 378-79 (1983) (defining “plain error”).
Since I agree with the majority that there were no other errors in the trial, I would vacate the first degree burglary conviction and remand for a new trial on first degree burglary.